department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division u i l khekkekekeeeeererererekreerrreer rekkkikrikeekrrererererererere kkrkkeeeekrkerererrererererrereer kkreekkekrrererekeereererererer attn krkkekkekerererkeererereeer legend state a am rkkkkkkrkekrerere council b rra kkakkheeer system s - errrkkkek kk kek plan x - rkkkrkrekkrkkrerk plan t rr rkkkrkrkkkkrerk plan u rrr kkkkkkerkkeer plan v rk kakkkkkkkekrek plan w sh erekkhakakkkkekeekkr plan y rrr kaka kereree plan z kkh kkkaeaakrererer mar tike kata krkekrereerererreerrekiekrrrerereereree dear keke this is in response to your letter dated date and supplemented by correspondence dated date and date submitted on your behalf by your authorized representative in which you request a ruling concerning the proposed transfer of certain contributions from plan x based on the following facts and representations council b is a statutory body responsible for the establishment of tax-qualified retirement plans enacted by the state a legislature council b has delegated to system s the authority to administer tax qualified_plans established by the state a legislature state a provides retirement income through a variety of plans to state a employees the following retirement plans are maintained by state a and are the subject of this ruling_request plan t plan u plan v plan w plan y and plan z the plans the retirement benefit provided under the plans is generally based on the participant's number of years_of_service service_credit final or career average compensation and the particular plan’s benefit formula you represent that the plans are defined benefit plans that meet the requirements for qualification under code sec_401 and are governmental plans within the meaning of code sec_414 any in addition to the above plans state a also maintains plan x a code sec_401 plan which was created in accordance with the state a laws in plan x was originally adopted date and was most recently amended and restated on date certain amendments to plan x were adopted on date you represent that plan x meets the requirements for qualification under code sec_401 a any member of the state a legislature and any person who works full time for any of the following entities is eligible to participate in plan x department agency board commission authority or other institution of state a authorized to pay remuneration to employees for direct personal services county departments of family and children services within state a electing county departments of health within state a electing county school boards or independent boards of education within state a electing regional community service boards within state a and the state a lottery corporation employees eligible to participate in plan x may elect to defer compensation in plan x in accordance with the terms and conditions of plan x effective date section dollar_figure was added to plan x section dollar_figure of plan x entitled transfers to purchase permissive_service_credit provides that notwithstanding any other provision of the plan to the contrary a participant can instruct the plan_administrator to transfer amounts from his or her account by way of a trustee-to-trustee transfer to any defined benefit governmental_plan as defined in sec_414 where the participant informs the plan_administrator that such transfer is for the purchase of permissive service credits under such kaa i iai iir ikk iris iiis iki i barr i defined benefit governmental_plan for purposes of this section permissive service credits shall mean service credits recognized by the defined benefit governmental_plan in question for purposes of calculating a participant's benefit under such plan which such participant has not yet received and which such participant may receive only by making a voluntary additional_contribution in an amount determined by the defined benefit governmental_plan which does not exceed the amount necessary to fund the benefit attributable to such service_credit amounts transferred from a participant's account pursuant to this section shall not be considered a distribution for any purpose under the plan in conjunction with a transfer of contributions from plan x to one of the plans a permanent record will be maintained for each plan x participant who elects to make a transfer the participant who elects to transfer amounts from plan x to one of the plans is a participant in that particular defined benefit governmental_plan the plan x transfer shall be limited to a defined benefit governmental_plan ie one of the plans that is qualified under the provisions of code sec_401 and which meets the following requirements first funds representing the plan x transfer amount will be nonforfeitable and will be commingled with other assets in the particular defined benefit governmental_plan to which the plan x amount will be transferred second no interest will be accrued on nor will any gains and losses be allocated to the funds representing the plan x transfer amount rather the plan x transfer amounts operate to purchase additional years_of_service service_credit in the particular defined_benefit_plan and thereby result in increased benefits for the participant under the particular defined benefit governmental_plan based on the years_of_service purchased and the particular defined benefit plan's benefit formula the increased additional benefit under the defined_benefit_plan will be actuarially equivalent to the dollar amount of the amount transferred from plan x third the defined benefit governmental_plan accounting systems will report such additional credit as purchased on the date of the plan x transfer finally the participant in the defined benefit governmental_plan on whose behalf an amount is transferred from plan x will only be entitled to a distribution of the plan x transfer amounts from the particular defined benefit governmental_plan upon the earlier of separation_from_service death or disability once the plan x amounts are transferred to the particular defined benefit governmental_plan they will be held in that particular defined benefit governmental plan’s trust amounts will result in increased benefits under the particular defined benefit governmental pian based on the years_of_service purchased and the defined_benefit_plan formula you further represent that plan x amounts will only be - transferred if the plan x participant making the transfer is fully vested in his or her benefits in the particular defined_benefit_plan or if the transfer results in the purchase of sufficient years_of_service to enable the plan x participant to become fully vested in his or her benefits in the defined benefit governmental_plan it is represented that the transfer of the plan x krrerkekeerrerrerererekrrekreeererekrrer you state that only participant elective or rollover_contributions to plan x can be transferred to the particular defined benefit governmental_plan thus only amounts in the participant’s plan x deferred_compensation contribution sub- account including any amounts contributed as catch-up_contributions and the plan x rollover sub-account can be transferred you further state that the participant’s benefit in plan x is solely dependent upon the participant's account balances under plan x upon a request by a plan x participant who elects to transfer to one of the plans the trustee of plan x will transfer a specific dollar amount from the participant’s plan x accounts directly to the trustee of the particular defined benefit governmental_plan once the transfer is made from plan x the plan x participant’s account balances in plan x will be reduced dollar-for-dollar by the amount of the transfer therefore the amounts transferred will only provide a benefit to the participant in the particular defined benefit governmental_plan and the participant will have no expectation that he or she will receive a benefit from both plans plan x and the particular defined benefit governmental_plan based on the amounts transferred based upon the above facts and representations the following rulings have been requested the amounts representing the plan x transfers that are transferred the amounts representing the plan x transfers that are transferred from plan x on behalf of and at the direction of a plan x participant to one of the plans in order to purchase service_credit for the participant in the particular defined benefit governmental_plan will not pursuant to code sec_402 result in ordinary_income to the participant under code sec_72 by reason of such transfer from plan x on behalf of and at the direction of a plan x participant to one of the plans to purchase service_credit on behalf of the participant under the particular defined benefit governmental_plan will not constitute either an impermissible actual distribution or a constructive distribution under code sec_401 nor will the plan x transfers constitute a violation of the separate_accounting requirements under sec_1_401_k_-1 of the income_tax regulations from plan x on behalf of and at the direction of a plan x participant to one of the plans in order to purchase service_credit for the participant will not constitute either an annual_benefit within the meaning of code sec_415 for purposes of determining limitations for defined benefit plans nor will the plan x transfer amounts constitute an annual_addition within the meaning of code sec_415 for purposes of determining limitations for defined contribution plans the amounts representing the plan x transfers that are transferred hr iti iii raia iii rr eit iii iiis i the special rules of code sec_415 relating to the purchase of permissive_service_credit do not apply to the amounts transferred from plan x the amounts representing plan x transfers that are transferred from plan x on behalf of and at the direction of a participant to a particular defined benefit governmental_plan to purchase service_credit will not be considered a designated_distribution for the year of the transfer subject_to_withholding requirements under code sec_3405 and tax reporting under code sec_6047 with respect to ruling_request one sec_402 of the code provides that except as otherwise provided in this subsection any amount actually distributed to any distributee by any employees' trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities code sec_72 provides for an additional tax on any amount received from a qualified_retirement_plan as defined in sec_4974 which includes plans described in sec_401 the additional tax for the taxable_year in which such amount is received is equal to percent of the portion of such amount which is includible in gross_income except where such amount is distributed on or after an employee attains age or on account of one or more exceptions provided for under sec_72 of the code revrul_67_213 1967_2_cb_149 involves the transfer of funds directly from the trust forming part of a qualified_stock bonus plan the revenue_ruling provides in part that if a participant's interest in a qualified_plan is transferred from the trust forming part of that plan to the trust forming part of another qualified_plan without being made available to the participant no taxable_income will be recognized by reason of such transfer in the instant case you represent that amounts are being transferred at the election of the plan x participant by way of a trustee-to-trustee transfer directly from plan x to one of the plans and that no amount will be distributed or made available to the participant you further represent that plan x and the plans are qualified_plans as described in code sec_401 accordingly it is concluded that amounts representing the pan x transfer amounts that are transferred from plan x on behalf of and at the direction of a participant in plan x to one of the particular defined benefit governmental plans the plans in order to purchase service_credit for the participant will not result in ordinary_income to the participant under sec_72 of the code pursuant to sec_402 by reason of such transfer kakererkeekererereekererererreereree with respect to ruling_request two sec_1_401-1 of the income_tax regulations provides in part that a pension_plan is a plan established and maintained by an employer primarily to provide for the payment of definitely determinable benefits to employees over a period of years usually for life after retirement this section also provides that a pension_plan may provide for the payment of a pension due to disability and may also provide for incidental_benefits revrul_56_693 1956_2_cb_282 as modified by revrul_60_323 1960_2_cb_148 provides that a pension_plan fails to meet the requirements of sec_401 if it permits an employee to withdraw any part of the employee's accrued_benefit other than a benefit attributable to voluntary_employee_contributions prior to certain distributable events eg retirement death disability severance of employment or termination of the plan code sec_401 provides that a plan meeting the requirements of sec_401 may not make distributions prior to a participant's severance_from_employment death disability or attainment of age sec_401 does allow for plan distributions upon an employee's hardship without regards to amounts described in sec_402 or a plan termination sec_1_401_k_-1 of the regulations provides that the distribution limitations of paragraph d as also stated in sec_401 of the code generally continue to apply to amounts attributable to elective contributions including amounts treated as elective contributions that are transferred to another qualified_plan of the same employer or another employer thus the transferee_plan will generally fail to satisfy the requirements of sec_401 and this section if the transferred amounts may be distributed before the times specified in paragraph d sec_1_401_k_-1 of the regulations sets forth the separate_accounting requirement for qualified cash or deferred arrangements sec_1 k - e provides that a cash_or_deferred_arrangement satisfies the requirements of this section only if the portion of the employee’s benefit that is subject_to the nonforfeitability and distribution limitation requirements ie in pertinent part the employee's retirement death disability or separation_from_service or termination of the plan is determined by an acceptable separate_accounting between that portion and any other_benefits separate_accounting is not acceptable unless gains losses withdrawals and other credits or charges are separately allocated on a reasonable and consistent basis to the accounts subject_to the nonforfetability requirement and the distribution limitation requirement and to other accounts we have already ruled in ruling_request number one that the subject transfers will not cause a taxable_event accordingly in regards to ruling_request two we krrerkekrekrrerererrerekekrererererekrk conclude that the amounts representing the plan x transfer amounts that are transferred from plan x on behalf of and at the direction of a participant to a particular defined benefit governmental_plan the plans to purchase service_credit on behalf of the participant under the particular defined_benefit_plan will not constitute either an impermissible actual distribution or a constructive distribution under sec_401 of the code in this case since the plan x transfer amounts will be nonforfeitable with respect to separate_accounting sec_1_401_k_-1 of the regulations provides in pertinent part that a cash_or_deferred_arrangement will satisfy the separate_accounting requirement if the portion of the employee’s benefit that is subject_to that requirement is nonforfeitable and satisfy certain distribution limitations under the terms of the plans and since all benefits provided under the plans including the plan x transfer amounts will be subject_to withdrawal and distribution restrictions that meet the requirements of sec_401 and sec_401 of the code separate_accounting is deemed satisfied accordingly with respect to ruling_request two we further conclude that the plan x transfer amounts will not constitute a violation of the separate_accounting requirements under sec_1_401_k_-1 of the regulations with respect to ruling_request three sec_415 of the code provides that a defined_benefit_plan is not a qualified_plan if the plan provides for the payment of benefits with respect to a participant which exceed the limitations of sec_415 sec_415 limits the amount of annual benefits in a defined_benefit_plan sec_415 of the code provides that a defined_contribution_plan is not a qualified_plan if contributions and other additions made to the plan with respect to any participant in a taxable_year exceed the limitation of sec_415 sec_415 limits the amount of annual contributions and other additions to a participant's account in a defined_contribution_plan sec_415 of the code generally provides that if an employee makes a contribution to purchase permissive_service_credit under a governmental_plan the plan may satisfy the code sec_415 limits either by treating the accrued_benefit derived from all such contributions as an annual_benefit in applying the code sec_415 limit or by treating the contributions as annual_additions for purposes of code sec_415 sec_415 defines permissive_service_credit to mean service_credit ii which such participant has not received under such governmental i recognized by the governmental_plan for purposes of calculating a participant's benefit under the plan plan and kkk kirke kerr eker erik ik iai ikereree iii which such participant may receive only by making a voluntary additional_contribution in an amount determined under such governmental_plan which does not exceed the amount necessary to fund the benefit attributable to such service_credit sec_1 b iv of the regulations provides that when there is a transfer of funds from one qualified_plan to another the annual_benefit attributable to the assets transferred does not have to be taken into account by the transferee_plan in applying the limitations of sec_415 sec_1 d of the regulations provides that mandatory_contributions to a defined_benefit_plan are considered a separate defined_contribution_plan that is subject_to the limitations on contributions and other additions described in sec_1 sec_1 b iv of the regulations provides that the transfer of funds from one qualified_plan to another will not be considered an annual_addition for the limitation_year in which the transfer occurs you represent that plan x and the plans are all qualified_plans as described in code sec_401 thus the proposed transfers of amounts from plan x to the plans are transfers from one qualified_plan to another therefore with respect to ruling_request three it is concluded as follows as provided under sec_1 b iv of the regulations the amounts representing the plan x transfer amounts that are transferred from plan x on behalf and at the direction of the participant to a particular defined benefit governmental_plan the plans in order to purchase service_credit for the participant in the defined_benefit_plan do not constitute an annual_benefit within the meaning of sec_1 b a of the code for the purpose of determining limitations for defined benefit plans furthermore as provided under sec_1 b iv of the regulations the plan x transfer amounts will not constitute an annual_addition within the meaning of sec_415 of the code for purposes of determining limitations for defined contribution plans in addition with respect to ruling_request number four because the plan x transfer amounts are transferred amounts and not contributions the special rules of code sec_415 relating to the purchase of permissive_service_credit do not apply to the plan x transfer amounts this ruling relates only to transfers that are equal to one hundred percent of the actuarial cost of the service being purchases with respect to ruling_request five sec_3405 and b of the code provide generally that the payor of any periodic_payment or nonperiodic distributions must withhold amounts from such payments and distributions sec_3405 and define a periodic_payment and nonperiodic distributions to mean all designated distributions kaka ak iia kiki k ik iiia kriss iia sec_3405 of the code defines the term designated_distribution to include any distribution or payment from or under an employer_deferred_compensation_plan a-3 of sec_35_3405-1t of the regulations provides that an employer_deferred_compensation_plan is any pension annuity profit-sharing stock bonus or other plan that defers the receipt of compensation a-22 of sec_35_3405-1t also provides that a retirement_plan maintained by a state_or_local_government on behalf of its employees is a plan that defers the receipt of compensation sec_3405 of the code provides however that the term designated_distribution shall not include any portion of any distribution or payment which it is reasonable to believe is not includible in income a-2 of sec_35_3405-1t of the regulations provides similarly that a designated_distribution does not include any portion of a distribution which it is reasonable to believe is not includible in income sec_6047 of the code provides in part that an employer maintaining a qualified_plan or the plan_administrator from which designated distributions as defined in code sec_3405 may be made must make returns and reports regarding such plan to the secretary to the participants and beneficiaries of such plan and to such other persons as the secretary may by regulations prescribe it has been represented that the transfers to the defined benefit plans the plans will not be within the control of a participant but will be transferred by the trustee of plan x directly to the trustee of the particular defined benefit plans further such transfers will be subject_to withdrawal and distribution restrictions so that a participant may not withdraw or receive a distribution of amounts representing the plan x transfer amounts prior to retirement death disability or severance_from_employment we have also ruled with respect to ruling requests one and two that the amounts transferred to the defined benefit plans the plans from plan x will not result in ordinary_income to the participant under sec_402 of the code nor will the transfer constitute a distribution under sec_401 thus we conclude with respect to ruling_request five that the amounts transferred from plan x on behalf of and at the direction of a plan x participant to a particular defined_benefit_plan to purchase service_credit under the defined_benefit_plan will be transferred in a permissible transfer and therefore will not be considered a designated_distribution for the year of the transfer subject_to the withholding requirements of sec_3405 of the code or to the reporting requirements of sec_6047 this ruling assumes that plan t plan u plan v plan w plan x plan y and plan z satisfy the requirements for qualification under code sec_401 this this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by other as precedent rekkererreeeeererererererererererk ruling further assumes that the plans satisfy the requirements for governmental plans as described in code sec_414 at all times relevant to this transaction a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney form on file in this office if you have any questions about this ruling you may contact brrkrrkrerrae rr erik irae er iir iki set ed bda td sincerely yours signed joyce e floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
